Title: From Thomas Jefferson to Aaron Goff, 13 August 1803
From: Jefferson, Thomas
To: Goff, Aaron


          
            
              Sir
            
            Monticello Aug. 13. 03.
          
          I have recieved your petition praying for the discharge of your son Jehiel Goff from military service on the ground of his being under age; and have forwarded it to the Secretary at war to have the fact enquired into, and to order a discharge if found true. I think it proper to inform you also, that the discharge in such a case does not rest on the will of the military alone, but that on your application to a judge of the US. he will issue a Habeas Corpus & the fact of infancy will be enquired into under the civil authority, & the discharge be ordered by the same. as this process may be troublesome to you, you need not resort to it, unless in the enquiry ordered by the military officer, he should decide the fact contrary to what you deem proveable; in which case the Habeas Corpus will furnish you relief. Accept my salutations & best wishes.
          
            
              Th: Jefferson
            
          
        